Citation Nr: 0818907	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for spinal cord damage with 
partial loss of use of legs and balance difficulty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1952 to April 
1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Chicago, 
Illinois, VA Regional Office (RO).  

In the September 2004 notice of disagreement, the appellant 
indicated that he is seeking to reopen a claim of entitlement 
to service connection for arthritis and degeneration of the 
spine.  This issue is referred to the agency of original 
jurisdiction (AOJ).  

This case has been advanced on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that a May 1986 rating decision 
reflects that service connection was denied for arthritis of 
the lumbar spine (38 C.F.R. § 4.71a, Diagnostic Code 5003) 
and for disc degeneration of the cervical spine (38 C.F.R. 
§ 4.71a, DC 5293).  In March 2004, the appellant filed a 
claim for spinal cord damage with partial loss of use of the 
legs, and balance difficulties.  To the extent that the 
appellant's representative, in correspondence received in 
March 2008, referenced prior denials and new and material 
evidence, and while the appellant claims the spinal cord 
damage is a result of the same in-service injury noted in 
association with the May 1986 denials for arthritis and 
degeneration of the spine, the issue before the Board is 
entitlement to service connection for spinal cord damage with 
partial loss of use of the legs and balance difficulties, 
which has not been the subject of a prior final denial.  As 
reflected in the August 2004 rating decision on appeal, 
service connection for spinal cord damage with partial loss 
of use of the legs and balance was denied in association with 
Diagnostic Codes 8599-8520.  Thus, the claim on appeal is a 
new claim, rather than one to reopen.  

The appellant asserts that he has spinal cord damage as a 
result of having fallen off of a cliff during service in 
Germany in 1953, as noted in his original March 1957 VA Form 
8-526.  In February 2004 and March 2004, he stated that while 
patrolling the Berlin Wall on a dark night in Germany, he 
fell off of a 30-foot cliff, after having stepped through 
some brush that he thought was a fence, and fell end to end 
for 30 feet.  In his August 2005 VA Form 9, he stated that 
the following morning he went on sick call and has had 
symptoms since the alleged fall.  

The available service medical records are negative in regard 
to the claimed fall, and the April 1954 separation 
examination report shows that the spine and lower extremities 
were normal.  Neurologic examination was also normal.  

In a January 1985 letter, L. W., D.C., stated that the 
appellant's "injury of the spine is of long standing."  In 
a March 1986 statement, D. M noted that he served alongside 
the appellant in Germany from December 1952 to April 1954, 
and stated the following:

We were both truck drivers.  On a field 
maneuver, [the appellant] hurt his back.  
He was hurt on a firing mission.  On 
firing missions, all truck drivers are 
about 50 yds apart, and in [the] woods.  
All drivers are alone, so it[']s really 
hard to say[] what happened.  After 
firing, [the appellant] did not show 
up[] to his gun crew.  [The appellant], 
somehow, fell over a clif[f] or an 
embankment.  His back hurt him so bad, 
he couldn[']t drive.  He went to the 
Disp., [was] given some pills and put on 
light duty, until he felt better.  He 
got some[what] better, but it has always 
bothered him since.  I remember the day 
we got home, his back was hurting so 
bad, that he went [right] to bed.  

The findings contained in a September 1994 private report 
include notations of neurologic deficits and spinal cord 
deformity.  A February 2001 report of magnetic resonance 
imaging (MRI) notes severe indentation of the dural sac and 
actual compression of the cord.  A March 2001 report notes 
that he had recovered from myelopathy, as well a history of 
surgeries to the spine.  

The appellant maintains that service personnel records will 
aid in substantiating the claim, to include showing that he 
was placed on light duty during the relevant time period.  As 
noted by the appellant's representative in March 2008, the 
appellant's service personnel records have not been 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
appellant's 201 personnel file from the 
appropriate sources, along with any other 
available service records that have not 
been associated with the claims file, 
including any sick reports (MO5), as well 
as any other available service medical 
records.  All requests and responses 
should be associated with the claims file.  

2.  If any service records are associated 
with the claims file and contain pertinent 
findings, to include notation of light 
duty or documenting a report to sick call 
during the relevant time period, the 
appellant should be scheduled for a VA 
examination.  The claims file should be 
made available for review and the 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner respond to the following:  Is 
it at least as likely as not that any 
identified spinal cord disorder with 
partial loss of use of the legs and 
balance difficulties is related to 
service?  A complete rationale should 
accompany all opinions provided.  

3.  In light of the above, the claim 
should be readjudcicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

